DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on December 19, 2019, is acknowledged.
Claims 1-10 are pending in the instant application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. (US 2016/0195254).
Regarding claim 1, Dunn discloses a display device, comprising: a housing (Fig. 5), comprising an air inlet (60) and an air outlet (65), wherein the air inlet and the air outlet are disposed on two sides of the housing opposite to each other (Fig. 5); an air tunnel (channel for air flow 20) disposed in the housing and extending from the air inlet to the air outlet (Fig. 5); and a functional device (56) disposed in the housing and located outside the air tunnel (Fig. 5).
Regarding claim 2, Dunn discloses a display device further comprising: a blower fan (50) disposed on a terminal of the air tunnel close to the air inlet; and an ejector fan (50) disposed on a terminal of the air tunnel close to the air outlet (π[0034]).

Regarding claim 4, Dunn discloses a display device further comprising: a heat dissipation layer (15) disposed on an inner wall (10, Fig. 2) of the air tunnel.
Regarding claim 6, Dunn discloses a display device wherein the functional device comprises: a display screen disposed on the air tunnel, the display screen (56, LCD, π[0034]) comprising a display surface facing away from the air tunnel; and a motor device (7/17) disposed on a side of the air tunnel away from the display screen (Fig. 5).
Regarding claim 9, Dunn discloses a display device wherein the display screen comprises: a liquid crystal display panel (56) disposed on a side of the display screen away from the air tunnel (Fig. 5); and a backlight module disposed on a side of the display screen close to the air tunnel (π[0034,0036], backlight is located at rear of LCD panel).
Regarding claim 10, Dunn discloses a display device further comprising a cover plate (70) disposed on the display surface of the display screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2016/0195254).
.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2016/0195254).
Regarding claim 7, Dunn discloses a display device wherein the motor device comprises: a sealed chamber (Fig. 5) provided on the air tunnel; and a power plate (18, π[0032]) and a heat producing component (17) disposed in the sealed chamber, but fails to exemplify a core plate disposed in the sealed chamber. One skilled in the art would have reasonably contemplate to incorporate a core plate as the heat producing component in order to provide the desired operating signals to control the display as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the core plate as the heat producing component disclosed by Dunn in order to provide the desired operating signals to control the display.
Regarding claim 8, Dunn discloses a display device wherein the motor device further comprises: a heat dissipation fan (210, Fig. 6, π[0035]) disposed in the sealed chamber and facing the power plate and the core plate.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879